Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,510,401 been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art (AAPA) as in 62/509,271 pages 7-8, 10.
Regarding claim 1, AAPA pages 3, 7-8, 10 disclose a semiconductor memory device comprising:
a read/write driver circuit (read SA & Write circuit) configured to read data from a selected memory cell and/or write data to the selected memory cell; and

wherein the read/write driver circuit (pagers 7-8, 10) is coupled to an input multiplexer (pages 7-8, WMUX0, WMUX1, RMUX0, RMUX1) by a data line and an inverted data line (DKLP, DLPB) and the read and the write operations to the selected memory cell occur over the same data line and inverted data line (see 62/509,271 pages 7-8).
Regarding claims 2, AAPA discloses the semiconductor memory device of claim 1, wherein the read/write driver circuit includes a sense amplifier configured to perform read operations and write operations (read path, write path configured to perform read and write operation).
Regarding claim 3, AAPA discloses the semiconductor memory device of claim 2, further comprising a write assist logic circuit coupled to the sense amplifier (see page 7 of 62/509,271).
Regarding claim 4, AAPA discloses the semiconductor memory device of claim 1, wherein the write logic block comprises a pair of differential MOS transistors and a MOS switch.
Regarding claims 5-6, AAPA discloses the semiconductor memory device of claim 1, wherein the write logic block comprises a pair of differential NMOS/PMOS transistors coupled to corresponding NMOS/PMOS transistors in the sense amplifier (see page 7, 62/509,271).
Regarding claim 7, AAPA page 7 in 62509,271 disclosers the semiconductor memory device of claim 1, wherein the write logic block comprises a transistor coupled to the data line and a corresponding transistor coupled to the inverted data line (see figure in page 7).

Regarding claim 9, AAPA discloses the semiconductor memory device of claim 1, wherein the semiconductor memory device further comprises a pair of transistors associated with the write logic block and configured to assist with pulling the write voltage up to a source voltage during a write operation (see AAPA 62/509,271 page 10).
Claims 10-15 & method claims 16-20 are claiming the similar limitation as in claims 1-9. Therefore, they are analyzed as previously discussed in claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/GENE N AUDUONG/Primary Examiner, Art Unit 2825